Citation Nr: 1221609	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) rated as 50 percent disabling from August 14, 2006, and 70 percent disabling from May 6, 2010.

4.  Entitlement to an effective date earlier than May 6, 2010, for the grant of a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007, June 2007, and March 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2012, the Veteran through his representative withdrew his personal hearing request.   Therefore, the Board finds that adjudication of the current appeal may go forward without scheduling the Veteran for a hearing.  38 C.F.R. § 20.704 (2011).

The claim of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2004 rating decision most recently denied the Veteran's application to reopen his claim of service connection for a low back disability.  This decision was not appealed and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the final March 2004 rating decision is new, related to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.

3.  From August 14, 2006, the evidence shows that the Veteran's PTSD is manifested by symptoms that cause occupational and social impairment with deficiencies in most areas but not symptoms that cause total occupational and social impairment.

4.  The record shows that since August 14, 2006, an informal claim for a TDIU was pending, the Veteran only service-connected disability (PTSD) was rated as 70 percent disabling, and his service connected PTSD precluded securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  As to the application to reopen the claim of entitlement to service connection for a low back disability, the March 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disability is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  From August 14, 2006, the Veteran has met the criteria for a 70 percent rating for PTSD, but no more than 70 percent.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

4.  The criteria for an earlier August 14, 2006, effective date for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.340, 3.341, 3.400, 4.15, 4.16, 4.17, 4.19 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has Veteran status.  

As the application to reopen the claim of service connection for a low back disability, given the fully favorable decision contained herein the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary since any deficiency in the timing or content of such notice would constitute harmless error.  

As to the rating claim, Board finds that a letter dated in August 2006, before the January 2007 rating decision, along with letters dated in July 2007, February 2010, and May 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the January 2007 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the March 2011 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

As to the earlier effective date claim, the Board notes that the Veteran is challenging the initial effective date assigned following the grant of the TDIU.  In Dingess, supra, the Court also held that in cases where the benefit sought on appeal has been granted and an initial effective date has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, because the notice that the Veteran was provided before the TDIU was granted was legally sufficient (i.e., the May 2010 38 U.S.C.A. § 5103(a) notice letter provided to the Veteran prior to the March 2011 rating decision), VA's duty to notify in this case has been satisfied.  

As to all of the issues on appeal, the Board finds that if VA nonetheless failed in its duty to provide adequate 38 U.S.C.A. § 5103(a) notice, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the VCAA notice letters as well as the rating decisions, statements of the case, and supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available records, including the Veteran's service treatment records as well as his post-service records from the Albuquerque and New Mexico/Raton VA Medical Centers, the Social Security Administration (SSA), and Saint Mary-Corwin Hospital.  See 38 U.S.C.A. § 5103A(b).

As to the rating claim, the record also shows that the Veteran was afforded VA examinations in October 2006, July 2007, September 2010, and February 2011 which are adequate to adjudicate the claims.  The Board reached this conclusion because the examiners either reviewed the claims file or took a detailed medical history from the Veteran, conducted in-depth examinations of the claimant, and thereafter provided the needed medical opinions as to the severity of his PTSD that was supported by citation to evidence found in the record and which allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
The Claim to Reopen

The Veteran and his representative contend, in substance, that the claimant had problems with his low back ever since his documented in-service injury and these problems existed even before his later low back injuries at work.

The RO initially denied service connection for a low back disability in a February 1972 rating decision.  In a September 2001 rating decision, the RO thereafter denied the Veteran's application to reopen his claim of service connection for a low back disability.  The Veteran did not appeal either of these rating decisions.  Moreover, the record does not show that the Veteran, following either of these rating decisions, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2011).  Therefore, the Board finds that the February 1972 and September 2001 rating decisions are final.  38 U.S.C. § 4005 (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972); 38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

In September 2003, the RO received the Veteran's application to reopen his claim of service connection for a low back disability.  In a March 2004 rating decision, the RO thereafter denied the Veteran's application to reopen his claim of service connection for a low back disability.  Following issuance of the March 2004 rating decision, the RO received additional relevant records within the one year period the Veteran had to appeal the rating decision.  See Bond v. Shinseki, 659 F.3d 1362 (2011) (holding that VA must evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim).  However, while new the Board does not find that these records were material because the September 2001 rating decision denied the claim to reopen because the medial evidence did not show that his current low back disability was related to his in-service injury and these new records did not address the origins or etiology of his low back disability.  See 38 C.F.R. § 3.156(b) (2011).  Therefore, the Board finds that the March 2004 rating decision became final despite this new evidence.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2003); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

As to reopening the most recent prior final denial of the claim in the March 2004 rating decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the most recent denial of the claim in the March 2004 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the March 2004 rating decision denied the application to reopen the claim of service connection for a low back disability because the evidence still did not provide a link between the Veteran's low back disability and his military service.

However, the Board finds that the statements in support of the claim from the Veteran and his representative adds to the record for the first time information about the claimant's continued problems with residuals of his documented in-service low back injury even before his post-service back injuries at work.  In this regard, the Board finds that the Veteran is competent to report on what he can see and feel while on active duty and since that time, such as low back pain and limitation of motion ever since his documented in-service injury, even when not documented in his medical records, and his statements are presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. 510.

As noted above, a showing of continuity of symptomatology after service is enough to establish service connection.  38 C.F.R. § 3.303(b).  Therefore, the Board finds these written statements regarding continuity of symptomatology of the claimant's observable adverse symptomatology, the credibility of which must be presumed (see Justus, supra), is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

The claim of entitlement to service connection for a low back disability is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Rating Claim

The Veteran and his representative claim that the appellant's symptoms from his PTSD are worse than rated and therefore warrants an increased rating.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The determination of the current level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The January 2007 rating decision granted a 50 percent rating for the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective from August 14, 2006.  Thereafter, the March 2011 rating decision granted a 70 percent rating for the rated the Veteran's PTSD effective from May 6, 2010.  

The Board will address whether the Veteran is entitled to increased ratings at any time from August 14, 2006.  See Hart, supra; Also see AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the Veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

Under 38 C.F.R. § 4.130, if PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships a 50 percent evaluation is in order.  38 C.F.R. § 4.130, Diagnostic Code 9411.

If PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships then a 70 percent evaluation is in order.  Id.

Finally, the rating schedule provides that a 100 percent rating for PTSD is warranted for total occupational and social impairment, due to such symptoms as a gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The above set of symptoms is not an exclusive or exhaustive list.  Rather, it serves as an example of the symptoms that would justify a total rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

With the above criteria, the Board notes that at the October 2006 VA examination the Veteran complained of problems with depression, anxiety, social isolation, and sleeping.  Socially, it was noted that the Veteran had been married for 35 years and had two children with a fair relationship.  He also reported that he had no hobbies, no social life, and no close friends as well as avoided crowds.  Occupationally, the Veteran reported that for the last seven years he work two hours a week doing maintenance around his apartment complex.

On examination, his mood was anxious, agitated, and depressed.  His recent and immediate memories were poor but his remote memory was good.  He also complained of occasional panic attacks.  However, he was neatly groomed and appropriately dressed.  He did not have a problem with psychomotor active, speech, thought process, delusions, inappropriate behavior, or interpreting proverbs.  He was cooperative.  As to attention, he was able to do serial 7's and spell a word forward and backward.  He was oriented to person, time, and place.  He had fair judgment and insight as well as average intelligence.  He had good impulse control and no episodes of violence. 

It was opined that his symptoms were moderately severe.  His Global Assessment of Functioning (GAF) score was 45.  In this regard, the Board notes that a GAF score of between 41 and 50 suggests that his PTSD is manifested by "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  It was also opined that, while there was no total occupational and social impairment, his PTSD caused problems with his judgment, thinking, family relations, work, and mood as well as caused reduced reliability and productivity.

At the July 2007 VA examination, the Veteran complained of problems with avoidance, crowds, social isolation, concentration, irritability/anger, hypervigilance, a hyper-startled response, depression, intrusive thoughts, lack of motivation and pleasure, restless sleep, troubled dreams, and showing affection.  As to employment, the Veteran reported that since 2000 he worked part time for his wife as a handyman approximately 1 hour a day on property they own and/or she managed.  Socially, it was reported that the Veteran was married and had two adult children that he saw almost daily.  On examination, he had some mild pressured speech but it was of normal rate and rhythm.  Moreover, his affect was flat and his mood was depressed.  He was fully oriented, well groomed, he denied current homicidal or suicidal ideation, his thoughts were logical and linear, he had no signs of a thought disorder, and his thought content was appropriate.  His GAF score was 48.  It was thereafter opined that, while the Veteran's PTSD impaired his ability to relate both socially and occupationally, it is his chronic pain issues that is causing his increased depression and is mainly responsible for his inability to work. 

At the September 2010 VA examination, the Veteran complained of problems with over sleeping, nightmares, nervousness, intrusive thoughts, fatigue, low motivation, irritability, and avoidance.  As to employment, he worked part time for his wife doing maintenance in an apartment complex his wife managed.  The Veteran reported that he could not work for anyone else.  Socially, it was reported that the Veteran was married and had two children.  On examination, he was anxious.  He also had anxious speech, tone, and increased rate.  His affect was anxious.  However, he was also cooperative, he denied homicidal or suicidal ideation, and denied manic symptoms.  Moreover, he had fair insight and judgment.  His GAF score was 50.  It was thereafter opined that it was at least as likely as not that he was unable to perform physical or sedentary labor due to his service connected PTSD.  

Lastly, at the February 2011 VA examination the Veteran complained of problems with anger episodes, social isolation, avoidance, an inability to finish projects, sleeping, nightmares, intrusive thoughts, diminished interests, detachment, concentration, hypervigilance, and a started response.  It was also noted that, while the Veteran took psychiatric medication, he only had outpatient psychiatric treatment two or three times a year and no psychiatric hospitalizations.  Socially, he lived with his wife and had regular phone contact with, but limited in-person contact with, his two adult children.  The Veteran also had two teenage grandchildren with the oldest one being a regular helper and companion.  The Veteran thereafter reported that he had minimal contact with long term friends and other family members as well as stopped attending church.  Occupationally, it was reported that since 2000 he had work part-time for his wife as a handyman.  On examination, he was restless/tense, his mood was anxious/depressed, and his attention was impaired with his being unable to do serial 7's or spell a word forward and backward.  The Veteran also reported having regular anger flare-ups where he breaks house-hold objects.  It was also opined that his PTSD caused mild remote memory impairment and moderate recent and immediate memory impairment.  

However, the February 2011 VA examiner also opined that the Veteran was neatly groomed, his speech was unremarkable, he was cooperative and attentive but guarded, his affect was appropriate, he was oriented in all three spheres, his thought process and content were unremarkable, he did not have delusions, he did not have hallucinations, he did not have inappropriate behavior, his judgment was intact, he interpreted proverbs correctly, he did not have obsessive/ritualistic behavior, he did not have panic attacks, he did not have homicidal or suicidal ideation, his impulse control was fair, he maintained his personal hygiene, and he had insight into his problem.  

The diagnosis was PTSD, severe.  His GAF score was 41.  It was thereafter opined that the Veteran had serious impairment in day to day functioning in home and community settings due to concentration problems, anger flare-ups, conflicts with his wife and other family members, and a depressed mood.  It was next noted that the Veteran stopped going to extended family functions.   Lastly, it was opined that the Veteran's PTSD did not cause total occupational and social impairment. However, his PTSD did cause deficiencies in judgment, thinking, family relations, work, mood, school, and judgment.  It was also opined that his PTSD caused him difficulty concentrating.  

The Board notes that treatment records since August 14, 2006, also document the Veteran's regular complaints and treatment for PTSD.  In this regard, these treatment records note the Veteran's complaints of problems with, among other things, depression, nervousness, anxiety, irritability, anger, social isolation, avoidance, intrusive thoughts, nightmares, hypervigilance, fatigue, irritability, low motivation, and/or sleeping.  On occasion, they also report that the Veteran has anxiety and rage attacks.  They also noted that on examination his mood was anxious, agitated, and/or depressed as well as noted an occasional problem with pressure speech and being tearful.  Some of the treatment records also noted that the Veteran had PTSD with severe irritability, nightmares, and isolation.

The treatment records since August 14, 2006, also document his PTSD being assigned a GAF score of 50 which once again suggesting that it is manifested by "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  See DSM IV.  They also noted that, socially, the Veteran was married and had two children and occupationally he did maintenance work part time around his apartment complex for his wife.  

However, the Board notes that nothing in the treatment records since August 14, 2006, show the Veteran's adverse symptomatology due to his PTSD worse than what was reported in the above VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

In summary, the Board finds that above record documents objective evidence of the Veteran's PTSD being manifested by his mood being anxious, agitated, and/or depressed; his affect being flat and anxious; his speech being pressure and anxious; and his being tearful since August 14, 2006.  In addition, the February 2011 VA examiner opined that his PTSD causes mild to moderate memory impairment and difficulty concentrating.  The record also uniformly shows that his VA examiners and treating healthcare providers since August 14, 2006, believed that the impairment caused by his PTSD warranted a GAF score of between 41 and 50 suggesting that it is manifested by "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  See DSM IV.  Likewise, the record documents the Veteran's ever growing social isolation with his having less and less interaction with anyone but his wife, children, and grand children.  Moreover, the record shows the Veteran is only working a few hours a week and is only able to even work this much because he is working for his wife.  The February 2011 examiner also reported that the Veteran claimed to have regular anger flare-ups where he breaks house-hold objects.  Furthermore, the September 2010 VA examiner, based on substantially the same adverse symptomatology that was seen at all of his earlier VA examinations and in his treatment records since August 14, 2006, as well as after giving him a GAF score of 50, opined that his PTSD caused him to be unable to perform physical or sedentary labor.

Given the above record, the Board concludes that the evidence, both positive and negative, is at least in equipoise as to whether the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas from August 14, 2006.  Under such circumstances, and after resolving reasonable doubt in the Veteran's favor, the Board concludes the appellant's overall disability picture due to his PTSD is manifested by occupational and social impairment with deficiencies in most areas from August 14, 2006.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board finds that a 70 percent rating should be assigned the Veteran's PTSD at all times from August 14, 2006.  See Hart, supra.

As to a rating in excess of 70 percent at any time from August 14, 2006, the Board notes that the record does not contain sufficient evidence of the Veteran's PTSD causing total occupational and social impairment.  

As noted above, the record shows the Veteran having problems with his mood being anxious, agitated, and/or depressed; his affect being flat and anxious; his speech being pressure and anxious, his being tearful; his memory being mild to moderately impaired; and his ability to concentrate being impaired.  Moreover, the September 2010 VA examiner opined that it was at least as likely as not that he was unable to perform physical or sedentary labor due to his service connected PTSD.  Furthermore, the September 2010 and February 2011 VA examiners also both reported that the Veteran had ever decreasing interactions with his non nuclear family and stopped going to church.

However, as to total occupational impairment, the record on appeal, including the October 2006, July 2007, September 2010, and February 2011 VA examinations, were uniform in reporting that the Veteran works part-time for his wife performing maintenance work around the apartment complex she manages.  Moreover, the July 2007 VA examiner opined that the Veteran's chronic pain issues, and not his PTSD, causes his increased depression and is mainly responsible for his inability to work.  

As to total social impairment, the record on appeal including the October 2006, July 2007, September 2010, and February 2011 VA examinations were also uniform in reporting that the Veteran has only been married once and remains married too and lives with his wife of over 40 years.  The February 2011 VA examiner also reported that the Veteran had two adult children who he had regular phone contact with and had two grandchildren one of which is a regular companion and helper.  

In addition, the record is negative for objective evidence of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

In fact, while the Veteran reported having angry outbursts that caused him to break things and treatment records noted a problem with anxiety and rage attacks, he also reported that his wife helped him control his anger and he specifically denied homicidal or suicidal ideation at all of his VA examinations.  Likewise, the record does not show that the Veteran has ever had any legal problems because of his anger, leading the Board to conclude that it is controllable.  

Similarly, the Board notes that the VA examiners were uniform in finding that the Veteran was oriented in all three spheres and denied homicidal or suicidal ideation.  Likewise, the Board notes that the March 2011 VA examiner also specifically reported that the Veteran's thought process and content were unremarkable, he did not have delusions, he did not have hallucinations, he did not have inappropriate behavior, his judgment was intact, he interpreted proverbs correctly, he did not have obsessive/ritualistic behavior, he did not have panic attacks, his impulse control was fair, he maintained his personal hygiene, and he had insight into his problem.  In this regard, the Board notes that most, if not all of these findings, were also made at all of the Veteran's earlier VA examinations.  

Furthermore, as reported above, the Veteran's GAF scores during the entire appeal period did not ever drop below 41.  See Colvin, supra.  

Likewise, the Board notes that the record is negative for a medical opinion that his PTSD caused total social isolation.  In fact, the March 2011 VA examiner specifically opined that his PTSD did not cause total occupational and social impairment and this opinion is not contradicted by any other medical opinion of record.  Id.  

Accordingly, the Board concludes that the competent and credible evidence of record does not show that at any time from August 14, 2006, the Veteran's PTSD was manifested by both total occupational and social impairment because, among other things, he continues to work part time and because he continues to be married and maintains a relationship with his wife, children, and grandchildren.  Therefore, the Board finds that the Veteran does not meet the criteria for a 100 percent rating for his PTSD at any time from August 14, 2006.  See Hart, supra.

As to the Veteran's and his representative's claims that the appellant's PTSD is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for his PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology at all times during the pendency of the appeal.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that his PTSD, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment above that contemplated by the 70 percent disability rate at any time during the pendency of the appeal.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In fact, the record shows that the Veteran's PTSD has not caused any hospitalizations and he only seeks treatment a few times a year.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that his PTSD causes impairment with employment over and above that which is contemplated in the assigned schedular rating at any time during the pendency of the appeal.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal. 

As to the Veteran's and his representative's written statements to VA, while the Veteran is competent and credible to report on what he can see and feel and his representative is competent and credible to report on what she can see, the Board finds more competent and credible the opinions provided by the medical experts at the VA examinations and in the treatment records as to the severity of his PTSD than these lay claims.  See Davidson, supra; Also see Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for a rating greater than 70 percent for PTSD at any time from August 14, 2006, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, while the claim for a 70 percent rating for PTSD is granted from August 14, 2006, the Board finds that the claim for a rating in excess of 70 percent for PTSD from August 14, 2006, must be denied.


The Earlier Effective Date Claim

The Veteran and his representative assert that the TDIU award should be made effective prior to the date he filed his formal claim for a TDIU on May 6, 2010.  Specifically, it is argued that it should date back to at least August 14, 2006, the date that he filed his above claim for an increased rating for PTSD.  

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.  Claims for TDIU are considered claims for increased ratings and are subject to the same rule.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  

Moreover, if a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of a VA examination or VA hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination, or date of admission to a VA or uniformed services hospital.  For all other reports, including reports from private physicians, laypersons, and state and other institutions, the date of receipt of the report is accepted as the date of receipt of an informal claim.  Id.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The record shows that on August 4, 2010, the RO received from the Veteran a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, in which he reported that he became too disabled to work in May 2004.  The Board finds that this document was the Veteran's formal application for TDIU as defined by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The Board will next see if the record contains an earlier informal claim for a TDIU pursuant to 38 C.F.R. § 3.157.  

In this regard, the record shows that on August 14, 2006, the RO received from the Veteran a statement that acted as the basis for his above claim for an increased rating for PTSD.  Given the Courts holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board also finds that this statement acts as his earliest informal claim for a TDIU pursuant to 38 C.F.R. § 3.157.  

While a review of the record on appeal reveals earlier statements from the Veteran and his representative as well as treatment records regarding the severity of his service connected PTSD that record his claims regarding being able to only work in a very limited capacity, the Board finds that none of these earlier records can act as an earlier informal claim for a TDIU because of the lack of specificity regarding his only service connected disability (i.e., PTSD) preventing him from obtaining and maintaining employment.  See 38 C.F.R. § 3.1(p); Brannon, supra.

Because the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later, the question remaining for the Board to consider is whether the record established an earlier factual entitlement to a TDIU at some time between August 14, 2006, (the date of the informal claim), and May 6, 2010 (the date the RO assigned as the effective date for the TDIU).  38 C.F.R. § 3.400.

In this regard, the Veteran is only service connected for PTSD and, as explained above, his PTSD is rated as 70 percent disabling effective from August 14, 2006.  

Controlling laws provide that a TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a Veteran meets that 60/70 percent schedular criteria, disabilities resulting from a single accident are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a).  

If a Veteran does not qualify for a TDIU under 38 C.F.R. § 4.16(a), he may be entitled to a TDIU based on extra-schedular considerations under 38 C.F.R. § 4.16(b).

In this regard, 38 C.F.R. § 4.16(b) allows for a Veteran who does not meet the threshold requirements for the assignment of a TDIU but who is deemed by the Director of Compensation and Pension Services to be unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities to be rated totally disabled.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on his employability must be considered and the claim submitted to the Director for determination.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).
The Court has also held that a Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

As to when the Veteran first met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), given the above decision, the Board finds that he met the 60/70 percent schedular criteria of 38 C.F.R. § 4.16(a) for a TDIU on August 14, 2006.  See 38 C.F.R. § 4.16(a)(2).

Accordingly, the last question for the Board to consider is when for the first time the August 14, 2006, to May 6, 2010, record showed that the Veteran's service-connected PTSD, acting alone, resulted in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15, 4.16(a).  

In this regard, the Board notes that the RO first arranged for the Veteran to have a VA examination to ascertain if he met the criteria for a TDIU in September 2010.  Moreover, at that time it was opined that it was at least as likely as not that he was unable to perform physical or sedentary labor due to his service connected PTSD.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  Additionally, as explained in more detail above, the Board finds that the record shows that the severity of the Veteran's adverse symptomatology due to his service connected PTSD remained essentially the same at all times from August 14, 2006.  Furthermore, the Board finds that the Veteran should not be penalized for the RO waiting until September 2010 to obtain a medical opinion to ascertain if he met the criteria for a TDIU when the record showed that he had an informal claim pending for a TDIU since August 14, 2006.  Accordingly, given the uniformity in the record regarding the severity of the Veteran's PTSD since August 14, 2006, the Board concludes that the same adverse symptomatology that the September 2010 VA examiner opined caused the Veteran to meet the regulatory criteria for a TDIU under 38 C.F.R. § 4.16(a) (i.e., being precluded from securing or following a substantially gainful occupation because of a service connected disability) was in existence since August 14, 2006.

Given the above, the Board finds that since August 14, 2006, the record contained an informal claim for TDIU; one service connected disability (i.e., PTSD) rated as 70 percent disability; and competent and credible evidence showing that this service connected disability (i.e., PTSD) resulted in such impairment of mind or body that the claimant was precluded from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15, 4.16(a).  Therefore, the Board finds that Veteran meet the criteria for a TDIU on August 14, 2006.  See 38 C.F.R. § 4.16(a).  The Board therefore finds that the Veteran is entitled to an earlier August 14, 2006, effective date for his TDIU and his appeal is granted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.




ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a low back disability is reopened, and to that extent only, the appeal is granted.

Entitlement to a 70 percent rating for PTSD, but no more than 70 percent, is granted effective from August 14, 2006.

Entitlement to an effective date of August 14, 2006, for the award of a TDIU is granted.


REMAND

As to the newly reopened claim of service connection for a low back disability, service treatment records starting in February 1970 were positive for complaints and treatment for low back pain following a fall variously diagnosed as a contusion, muscle strain, pulled muscle, and a syndrome.  Moreover, the Board finds that the appellant is competent to report that even before his low back injuries at work starting in 1972, with the most severe taking place in March 1981 and leading to laminectomy and fusion in October 1982, he had had low back pain and limitation of motion ever since his documented in-service low back injury.  Therefore, the Board finds that a remand is required to provide him with an examination to ascertain if any of his current low back disabilities are due to his documented in-service low back injury as opposed to his post-service low back injuries at work.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

The Board notes that, while the record shows that the Veteran receives ongoing treatment from the Albuquerque and New Mexico/Raton VA Medical Centers, his post-March 2011 treatment records from these facilities do not appear in the claims file.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate with the record these outstanding medical records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's post-March 2011 treatment records from the Albuquerque and New Mexico/Raton VA Medical Centers.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to be afforded an orthopedic examination to ascertain if any of his current low back disabilities are due to his documented in-service low back injury as opposed to his post-service low back injuries at work.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that any of the Veteran's current low back disabilities were caused by his active duty or has continued since service?

b.  Is it at least as likely as not (50 percent probability or more) that arthritis of the low back manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should take into account the facts that service treatment records starting in February 1970 were positive for complaints and treatment for low back pain following a fall variously diagnosed as a contusion, muscle strain, pulled muscle, and a syndrome and the appellant being competent to report that even before he started reinjuring his low back at work in 1972 he had had low back pain and limitation of motion since his documented in-service low back injury.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale must be provided for all opinions.  

3.  The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


